Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 12,
2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00255-CV


                IN THE GUARDIANSHIP OF A.A., A MINOR

                On Appeal from the County Court at Law No. 1
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-CPR-024453


                  MEMORANDUM OPINION

      This is an appeal from a judgment signed January 8, 2018. On July 3, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.